Citation Nr: 0607604	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-44 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a head injury with 
residual headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1983 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO decision which 
denied service connection for neck ache and for a head injury 
with residual headaches.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for a neck disorder 
and for a head injury with residual headaches.

On his substantive appeal form (VA Form 9), the veteran 
indicated that he wanted a hearing before the Board at the 
RO.  Although the RO scheduled the veteran for two previous 
hearings in this matter, he recently submitted a statement 
showing good cause as to his failure to attend each of those 
hearings.  Consequently, the case must be returned to the RO 
for scheduling of a Travel Board hearing.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2005).  The Board notes that no additional hearings will be 
scheduled for the veteran in this matter absent good cause 
being shown. 38 C.F.R. § 20.704(d).
                                                                                                      
Accordingly, the case is remanded for the following:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


